Citation Nr: 1112500	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a urinary disability.

4.  Entitlement to service connection for erectile dysfunction.  

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before a decision review officer at his local RO in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In April 1974, the Veteran submitted a claim of entitlement to service connection for left ear hearing loss.  The claim was denied in June 1974 and the Veteran was informed of the denial of service connection for left ear hearing loss in July 1974.  He did not appeal the denial of service connection for left ear hearing loss and the June 1974 rating decision is final.

In November 2005, the Veteran submitted a claim, in pertinent part, for bilateral hearing loss.  The Board finds the Veteran is attempting to reopen the claim of entitlement to service connection for left ear hearing loss which was subject to a prior final denial by VA.  

The Board notes the Court issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.

The Veteran has not been provided with notification which satisfied Kent for his claim of entitlement to service connection for left ear hearing loss.  He has not been provided with notification of what constitutes new and material evidence to reopen his claim as determined by the evidence of record at the time of the original denial, and he has not been provided with notice of the evidence necessary to substantiate the element or elements required to substantiate the underlying claim that were found insufficient in the original denial.  The Veteran must be provided with this notification and given an opportunity to respond before the Board can proceed with the adjudication of the left ear hearing loss claim.  

The Veteran testified at a local RO hearing that he had been informed by a private physician that his urinary disorder was due to his diabetes mellitus.  No evidence attesting to this fact has been associated with the claims file.  The Veteran should be informed that he should obtain a written statement from the physician documenting the opinion.  The Veteran's representative noted in a March 2007 statement that the Veteran had been receiving treatment for a urinary disorder by a private physician.  It is not apparent if all outstanding treatment records pertaining to the genitourinary claim have been associated with the claims file.  The Board finds attempts should be made to obtain this evidence.  

The Veteran has claimed that he experiences erectile dysfunction as a result of his service-connected type II diabetes mellitus.  On VA examination in July 2007, the Veteran reported that he had had erectile dysfunction since 1999.  He denied trauma or surgery to the genitalia.  The examiner found there were no systemic diseases causing sexual dysfunction present and noted the Veteran was a heavy smoker.  Physical examination was normal.  The examiner determined that there were no residuals of genitourinary disease present.  The pertinent diagnosis was mild erectile dysfunction.  Based on a review of the claims file and current clinical findings, the examiner opined that it was less likely than not that the erectile dysfunction is secondary to the diabetes mellitus.  The rationale provided was that the diagnosis of erectile dysfunction predated the diagnosis of diabetes mellitus.  In addition, the examiner noted the Veteran has a long history of severe smoking which can also cause erectile dysfunction as a result of atherosclerotic disease.  The examiner further noted that the Veteran's free testosterone was very low which is due to an intrinsic endocrine problem and not related to diabetes mellitus.  The examiner who conducted an October 2007 VA examination arrived at the same conclusion.  

Significantly, the examiners who conducted the July 2007 and October 2007 VA examinations did not provide an opinion which adequately addresses the question of secondary aggravation of the erectile dysfunction.  Secondary service connection may be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service-connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board finds that an addendum to the VA examinations is required which addresses the question of secondary aggravation of the erectile dysfunction by a service-connected disability to include diabetes mellitus.  

The Veteran testified at a local RO hearing that he had been informed by a private physician that his hearing loss including right ear hearing loss and tinnitus were due to loud noises and being around airplanes.  No evidence attesting to this fact has been associated with the claims file.  The Veteran should be informed that he should obtain a written statement from the health care professional documenting the opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for genitourinary problems, including erectile dysfunction, hearing loss, and tinnitus since his discharge from active duty.  After securing any necessary releases, obtain those records identified by the Veteran which have not already been associated with the claims file.  The Board is particularly interested in obtaining the Veteran's medical records from the private physician identified by the Veteran's representative in the March 2007 statement.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  The AMC/RO should send the Veteran notification which complies with the holding in Kent v. Nicholson.  The notice should specifically inform the Veteran why the claim of entitlement to service connection for left ear hearing loss was previously denied and what constitutes material evidence for the purpose of reopening the claim.

3.  The AMC/RO should inform the Veteran that he should obtain a written statement from his private health care provider which links a urinary disorder to the Veteran's service-connected type II diabetes mellitus; the Veteran should also be informed that he should obtain a written statement or statements from his private health care provider which links hearing loss/and or tinnitus to the Veteran's active duty service.    

4.  Return the claims file to the examiner who conducted the October 2007 erectile dysfunction examination and request that the examiner prepare an addendum to the examination report which addresses the question of secondary aggravation of the erectile dysfunction.  The Veteran may be recalled for examination, if deemed necessary.  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran has erectile dysfunction which was aggravated by the service-connected diabetes mellitus.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

Also, the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.

If the examiner who conducted the October 2007 VA examination is not available, arrange to have the claims file reviewed by a suitably qualified health care professional and request that he/she answer the question set out above.  The Veteran's claims file must reviewed by the examiner in conjunction with the examination, and any indicated studies, should be completed.  If this examiner determines that he cannot provide an opinion without physical examination of the Veteran, this should be scheduled.  

5.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the September 2009 Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

